Order unanimously reversed, with costs, and writ sustained. Memorandum: Sixty-three days after the County Judge of Erie County had granted an order adjudging relator to be mentally ill and certifying him to Gowanda State Hospital (being 60 days after relator had entered the hospital pursuant to such order) the certificate of the medical officer of the hospital was filed in Erie County Clerk’s office finding relator to be in need of continued care and treatment. Such certificate was not filed within the 60-day period specified in subdivision 7 of section 74 of the Mental Hygiene Law, and it therefore failed to cause the County Court order of certification to become a final order. That order expired on the 60th day after its date and thereafter relator was illegally detained. (Cf. People ex rel. Granskofski v. Whitehead, 10 A D 2d 801, affd. 8 N Y 2d 962.) (Appeal from order of Erie Special Term dismissing a writ of habeas corpus and remanding relator to custody of Director of Gowanda State Hospital.) Present — Williams, P. J., Bastow, MeClusky, Henry and Noonan, JJ.